Case 7:19-cr-0O0609 Document 1 Filed c on 03/20/19 in TXSD re 1 of 2 t
es Dis pyict Cour

\s
ist? ct oT Texas

 

FILED
AO 91 (Rev. 11/11) Criminal! Complaint ‘ Q 2ni9 ;
UNITED STATES DISTRICT COURT pen J Bradley, 6K,

Southern District of Texas

 

 

 

United States of America )
Isabel Alvarez (1993/US) ase No.
)
)
)
Defendant(s) ‘
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 19, 2019 inthe county of __ Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 illegal importation of a Controlled Substance / Approximately 14.94

Kilograms of Cocaine, a Schedule II Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 14.94
Kilograms of Cocaine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

i Continued on the attached sheet.
b =
wal > Complaindmessighilure
Nicholas llg, HSI Special Agent

Printed name and title

 

   

Sworn td Kefofe me and signed in my presence.

Date: 03/20/2019 mw WL

Judge's signature
City and state: McAllen, Texas U.S/Magistrate Judge J. Scott Hacker

 

Printed name and title
Case 7:19-cr-00609 Document1 Filed on 03/20/19 in TXSD Page 2 of 2

Attachment “A”

I, Nicholas Ilg, am a Special Agent of the United States Homeland Security Investigations (HS])
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to establish
probable cause. I do not rely upon facts not set forth herein in reaching my conclusion that a
complaint should be issued, nor do I request that this Court rely upon any facts not set forth herein
in reviewing this attachment in support of the complaint.

1.

On March 19, 2019, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
Office of Field Operations at the Pharr Port of Entry (POE) in Pharr, Texas. CBP Officers
(CBPOs) detained Isabel Alvarez (hereafter ALVAREZ), a citizen of the United States, while
attempting to enter the U.S. with approximately 14.94 kilograms of cocaine concealed within
the rocker panels of the vehicle she was driving.

During primary inbound inspection, CBPOs obtained a negative oral declaration for fruits,
food, alcohol, tobacco, drugs, weapons and currency over $10,000.00. ALVAREZ claimed to
be traveling from visiting her grandmother in Reynosa, Tamaulipas, Mexico to her residence
in Donna, Texas. CBPOs referred ALVAREZ and the vehicle to secondary inspection for an
intensive examination.
)

During secondary inspection, a CBP K-9 drug detection team conducted a free air inspection
which resulted in a positive alert for the odor of controlled substance(s) emanating from the
vehicle.

CBPOs conducted a non-intrusive X-Ray inspection and discovered anomalies in the rocker
panels of the vehicle.

. A physical search of the vehicle revealed a total of 12 packages concealed within both rocker

panels of the vehicle. CBPOs weighed the 12 packages, which weighed approximately 14.94
kilograms on a calibrated scale. CBPOs field tested the substance inside the packages, with a
presumptive positive result for the characteristics of cocaine.

HSI Special Agents responded to the Pharr POE to assist in the investigation. HSI Special
Agents interviewed ALVAREZ, who admitted she knew she was transporting drugs into the
United States and was paid for the smuggling event. ALVAREZ admitted to one previous
smuggling event.
